Exhibit 99.1 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED BALANCE SHEETS (U.S. dollars in thousands) December 31 2008 2009 Audited Unaudited A s s e t s CURRENT ASSETS: Cash and cash equivalents $ 15,245 $ 8,109 Marketable securities 31,486 18,170 Other securities 1,148 Bank deposit 1,500 4,000 Trade receivables 3,820 458 Other current assets 3,638 1,145 Inventories 1,771 2,702 T o t a lcurrent assets 57,460 35,732 LONG-TERM INVESTMENTS: Marketable securities 18,590 15,916 Other 4,165 3,294 22,755 19,210 PROPERTY AND EQUIPMENT - net 1,378 1,103 DEFERRED ISSUANCE COSTS, net of accumulated amortization 596 312 T o t a lassets $ 82,189 $ 56,357 Liabilities and shareholders’ equity CURRENT LIABILITIES: Trade payables $ 4,654 $ 4,454 Accrued expenses and other payables 8,296 6,976 Deferred income 2,787 1,371 T o t a l current liabilities 15,737 12,801 LONG-TERM LIABILITIES: Accrued severance pay and other 3,960 4,096 Convertible subordinated notes 25,731 21,996 T o t a l long-term liabilities 29,691 26,092 COMMITMENTS AND CONTINGENT LIABILITY T o t a l liabilities 45,428 38,893 SHAREHOLDERS' EQUITY: Share capital - ordinary shares of no par value (authorized: 50,000,000 shares; issued: December 31, 2008 – 19,048,336 shares; December 31, 2009 -19,212,601 shares; outstanding: December 31, 2008 - 16,403,497 shares; December 31, 2009 – 16,567,762 shares) and additional paid in capital 341,692 343,418 Accumulated deficit (296,652 ) (319,714 ) Accumulated other comprehensive loss (2,635 ) (596 ) Treasury shares, at cost(2,644,839 ordinary shares) (5,644 ) (5,644 ) T o t a lshareholders' equity 36,761 17,464 T o t a l liabilities and shareholders' equity $ 82,189 $ 56,357 1 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED STATEMENTS OF OPERATIONS (U.S. dollars in thousands, except per share data) Year ended December 31 2007 2008 2009 Audited Audited Unaudited REVENUES $ 9,906 $ 17,256 $ 12,727 COST OF REVENUES 4,826 9,606 8,244 GROSS PROFIT 5,080 7,650 4,483 RESEARCH AND DEVELOPMENT EXPENSES - net 20,158 22,859 13,608 SELLING, GENERAL AND ADMINISTRATIVE EXPENSES 16,902 19,164 15,677 OPERATING LOSS (31,980 ) (34,373 ) (24,802 ) FINANCIAL INCOME (EXPENSES) - net 2,172 (179 ) (362 ) GAIN FROM EARLY EXTINGUISHMENT OF NOTES - - 2,985 INCOME (EXPENSES) FROM DEVALUATION OF CONVERSION FEATURE EMBEDDED IN CONVERTIBLE NOTES 3,480 2,265 (883 ) LITIGATION SETTLEMENT INCOME 14,231 - - NET LOSS $ (12,097 ) $ (32,287 ) $ (23,062 ) LOSS PER SHARE (“EPS”) Basic $ (0.76 ) $ (1.97 ) $ (1.40 ) Diluted $ (0.76 ) $ (1.97 ) $ (1.40 ) WEIGHTED AVERAGE NUMBER OF SHARES USED IN COMPUTATION OF EPS (in thousands): Basic 15,911 16,386 16,483 Diluted 15,911 16,386 16,483 2 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED STATEMENTS OF CHANGES IN SHAREHOLDERS’ EQUITY (U.S. dollars in thousands) Share capital and additional paid in capital Accumulated Total Number of shares Accumulated other Treasury shareholders' (in thousands) Amount deficit Comprehensive loss shares equity BALANCE AT JANUARY 1, 2007 (Audited) 15,682 $ 334,608 (252,101 ) - $ (5,644 ) $ 76,863 CHANGES DURING 2007: (Audited) Net loss (12,097 ) (12,097 ) Unrealized losses on available-for-sale marketable securities, net (604 ) (604 ) T o t a l comprehensive loss (12,701 ) Initial adoption of accounting guidance for uncertain tax positions (167 ) (167 ) Exercise of options granted to employees 661 749 749 Compensation related to employee stock option grants 2,664 2,664 BALANCE AT DECEMBER 31, 2007 (Audited) 16,343 338,021 (264,365 ) (604 ) (5,644 ) 67,408 CHANGES DURING 2008: (Audited) Net loss (32,287 ) (32,287 ) Unrealized losses on available-for-sale marketable securities, net (2,031 ) (2,031 ) T o t a l comprehensive loss (34,318 ) Exercise of options granted to employees 60 160 160 Compensation related to employee stock option grants 3,511 3,511 BALANCE AT DECEMBER 31, 2008 (Audited) 16,403 341,692 (296,652 ) (2,635 ) (5,644 ) 36,761 CHANGES DURING 2009: (Unaudited) Net loss (23,062 ) (23,062 ) Unrealized gains on available-for-sale marketable securities, net 2,039 2,039 T o t a l comprehensive loss (21,023 ) Exercise of options granted to employees 165 35 35 Compensation related to employee stock option grants 1,691 1,691 BALANCE AT DECEMBER 31, 2009 (Unaudited) 16,568 $ 343,418 $ (319,714 ) $ (596 ) $ (5,644 ) $ 17,464 3 ORCKIT COMMUNICATIONS LTD. (An Israeli Corporation) CONSOLIDATED STATEMENTS OF CASH FLOWS (U.S. dollars in thousands) Year ended December 31 2007 (Audited) 2008 (Audited) 2009 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES: Net loss for the year $ (12,097 ) $ (32,287 ) $ (23,062 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization: Property and equipment 1,719 990 740 Deferred issuance costs 136 185 150 Accrued interest, premium amortization and currency differences onmarketable securities (7,431 ) (2,117 ) (849 ) Impairment of marketable securities - 415 97 Increase (decrease) in accrued severance pay 112 (186 ) (308 ) Compensation related to employee stock option grants, net 2,664 3,511 1,691 Revaluation (devaluation) of conversion feature embedded inconvertible notes (3,480 ) (2,265 ) 883 Adjustments in the value of convertible notes 3,204 2,520 1,324 Gain from early extinguishment of convertible subordinated notes - - (2,985 ) Increase in other long-term liabilities 17 17 20 Changes in operating assets and liabilities: Decrease (increase) in trade receivables and other current assets 1,977 (5,456 ) 5,534 Decrease in trade payables, accrued expenses and other payables (2,509 ) (6 ) (934 ) Increase (decrease)in deferred income (2,151 ) 1,742 (1,416 ) Decrease (increase) in inventories 2,117 (424 ) (931 ) Net cash used in operating activities (15,722 ) (33,361 ) (20,046 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (613 ) (984 ) (465 ) Change in funds in respect of accrued severance pay, net (281 ) 116 44 Investment inlong term investments (134 ) (14 ) - Bank deposits, net - - (2,500 ) Proceeds from marketable securities held to maturity 39,022 35,537 29,733 Proceeds from marketable securities available for sale 81 836 481 Purchase of marketable securities held to maturity (27,606 ) (13,001 ) (6,163 ) Purchase of marketable securities available for sale (5,703 ) (840 ) (5,270 ) Net cash provided by investing activities 4,766 21,650 15,860 CASH FLOWS FROM FINANCING ACTIVITIES: Exercise of options granted to employees 749 160 35 Issuance of convertible subordinated notes, net of $917,000 issuance costs 24,835 - - Early extinguishment of convertible subordinated notes - - (2,985 ) Net cash provided by (used in) financing activities 25,584 160 (2,950 ) NET INCREASE (DECREASE) IN CASH AND CASH EQUIVALENTS 14,628 (11,551 ) (7,136 ) BALANCE OF CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR 12,168 26,796 15,245 BALANCE OF CASH AND CASH EQUIVALENTS AT END OF YEAR $ 26,796 $ 15,245 $ 8,109 SUPPLEMENTARY DISCLOSURE OF CASH FLOW INFORMATION – CASH PAID DURING THE YEAR FOR: Interestpaid $ 1,268 $ 2,011 $ 1,545 Advances paid to income tax authorities $ 35 $ 35 $ 85 4
